Mr. Presiding Justice Brown delivered the opinion of the court. 3. Master and servant, § 702*—when contributory negligence and fellow-servant relation questions for jury. In an action by a servant against his employer to recover for personal injuries received while placing certain iron couplers on a machine, for testing the strength of the couplers by a heavy hammer, where at the time of the injury the hammer on being partly raised unexpectedly fell by becoming detached from a hook connected to the hammer by defendant’s foreman, held under the facts of the case the questions whether plaintiff was guilty of contributory negligence or whether the foreman was a fellow-servant were questions for the jury upon which their verdict in favor of plaintiff was conclusive, it appearing that the plaintiff was an inexperienced minor, that the manner of performing, the work was unsafe, that the foreman was plaintiff’s “boss,” and that the foreman had knowledge that the hook did not fasten securely to the hammer. 4. Master and servant, § 359*—assumption of risk. Where a youthful and inexperienced servant was injured while engaged in placing iron couplers on a testing machine for the purpose of testing the same with a heavy hammer, held under the facts of the case that the doctrine of assumption of risk was inapplicable. 5. Master and servant, § 561*—necessity of proof of specific negligence alleged. In an action by a servant against his employer for personal injuries, the specific negligence charged in the declaration must be proved to warrant a verdict for plaintiff. 6. Master and servant, § 694*—when proof sufficient to sustain allegation in declaration. In an action by a servant against his employer to recover for personal injuries, plaintiff’s testimony held sufficient, if believed by the jury, to sustain an allegation in plaintiff’s declaration that the injury resulted from obeying a negligent order of defendant’s foreman. 7. Trial, § 33—when refusal to adjourn for day not abuse of discretion. Refusal of court during the trial to adjourn for a day to allow a witness for defendant to -arrive from another State on the ground that the train which the witness had taken was delayed on account of floods, held not an abuse of discretion.